Case 2:15-cv-06633-CAS-SS Document 408-17 Filed 04/10/19 Page 1 of 4 Page ID
                                 #:10067




                       EXHIBIT P
Case
 Case2:15-cv-06633-CAS-SS
       2:15-cv-06633-CAS-SSDocument
                            Document16-7
                                      408-17
                                          FiledFiled
                                                09/09/15
                                                     04/10/19
                                                           PagePage
                                                                2 of 4
                                                                     2 ofPage
                                                                          4 Page
                                                                              ID #:167
                                                                                  ID
                                    #:10068


       Jeffrey N. Pomerantz1 Esq. (CA Bar No. 143717)
       Gillian N. Brown (Cf\ Bar No. 205132)
   2   PACHULSKI STANG ZIEHL & JONES LLP
       10100 Santa Monica Boulevard, 13th Floor
  3    Los Angeles, CA 90067
       Telephone: 310-277-6910 I Facsimile: 310- 201-0760
   4   E-mail: jpomerantz@pszj law .com
               gbrown@pszJlaw.com
   5
       James W. Walker (admitted pro hac vice)
  6    Justin S. Levy (admitted pro hac vice)
       COLE SCHUTZ P.C.
   7   2515 McKinney Avenue, Suite 1350
       Dallas, TX 75201
   8   Telephone: 469-557-9390 I Facsimile: 469-533-0361
       E-mail: jwalker@coleschotz.com
  9            Jlevy@coleschotz.com
 10    Attorneys for Plaintiff The
       Wimbledon Fund, SPC (Class TT)
  11
  12                            UNITED STATES DISTRICT COURT
  13                           CENTRAL DISTRICT OF CALIFORNIA
  14                                    WESTERN DIVISION
  15   THE WIMBLEDON FUND, SPC (CLASS                C.D. Cal. Case No. 2: 15-cv-6633-
       TT},                                          CAS-AJWx
  16
                                  Plaintiff,
  17                                                 DECLARATION OF VINCENT
       vs.                                           KING IN SUPPORT OF
  18
       ORA YBOX LLC· INTEGRA TED                     MOTION FOR PRELIMINARY
  19   ADMINISTRATION· EUGENE SCHER,                 INJUNCTION AGAINST
       AS TRUSTEE OF BERGSTEIN TRUSJ;_               GRAYBOXLLC
 20    and CASCADE TECHNOLOGIES COKY.,
 21                               Defendants.        Hearing:
                                                     Date: October 19, 2015
 22
                                                     Time: 10:00 a.m.
 23                                                  The Hon. Christina Snyder
 24
 25

 26
 27

 28

       Sl423/0003·12239433vl
Case
 Case2:15-cv-06633-CAS-SS
       2:15-cv-06633-CAS-SSDocument
                            Document16-7
                                      408-17
                                          FiledFiled
                                                09/09/15
                                                     04/10/19
                                                           PagePage
                                                                3 of 4
                                                                     3 ofPage
                                                                          4 Page
                                                                              ID #:168
                                                                                  ID
                                    #:10069


                  I, Vincent King, declare under penalty of perjury under the laws of the United
   2   States of America pursuant to 28 U.S.C. § 1746, as follows:
   3              1.        I am a Director of the Wimbledon Fund SPC (Class TT) (the "Fund"), the
   4   plaintiff in this action. I have personal knowledge of the facts set forth herein and am
   5   authorized to submit this Declaration in support of the Fund's motion for a
   6   preliminary injunction against defendant Graybox LLC (the "Motion").
   7             2.         In November 2011, the Fund entered into a Note Purchase Agreement
   8   (the "NPA") with Swartz IP Services Group Inc. ("SIP"). I have reviewed the
   9   Motion, and a true and correct copy of the NP A is attached as Exhibit A to the
  10   Motion.
  11             3.         It was understood that the transaction with SIP was a total return swap
  12   transaction. Specifically, pursuant to the NPA, the Fund was afforded the right to
  13   purchase up to $25 million of reference notes (the "SIP Notes"). A true and correct
  14   copy of the SIP Notes is attached to the Motion as Exhibit B. The NPA provided that
  15   the SIP Notes would increase or decrease in value each year based on the performance
  16   ofTewksbury Investment Fund Ltd. ("Tewksbury"). The Fund's assets had
  17   traditionally been directly or indirectly invested in Tewksbury, a well-known multi-
  IS   billion dollar hedge fund, which yielded stable and consistent, high single-digit
  19   returns, for the Fund and its investors.
  20             4.        In connection with the contemplated swap transaction, the Fund made
  21   payments of$12.5 million and $5.2 million to SIP in November and December 2011.
  22             5.        In August and October 2012 and January 2013, the Fund made
  23   redemption requests on SIP. SIP ignored those requests.
  24             6.        Thereafter, in February 2013, the Fund declared the SIP Notes
 25    immediately due and payable. SIP ignored the acceleration notice.
 26              7.        As the Fund later learned, the transaction with SIP was not a "total return
 27    swap" and, in fact, SIP was nothing more than a fictitious corporate entity that four
 28    individuals, David Bergstein, Jerome Swartz, Aaron Grunfeld, and Kiarash Jam,

       S J42310003·12239433v I
Case
 Case2:15-cv-06633-CAS-SS
       2:15-cv-06633-CAS-SSDocument
                            Document16-7
                                      408-17
                                          FiledFiled
                                                09/09/15
                                                     04/10/19
                                                           PagePage
                                                                4 of 4 ofPage
                                                                          4 Page
                                                                              ID #:169
                                                                                  ID
                                    #:10070


       created for the sole purpose of perpetuating fraud. 'fhe Fund was a victim of that
   2   fraud.
   3             8.         On February 8, 2013, the Fund filed an action in New York state court to
   4   recover the $17.7 million that was advanced to SIP pursuant to the NPA. A true and
   5   correct copy of the complaint filed in New York is attached to the Motion as Exhibit
   6   C. That action resulted in the entry of an $18,171,635 award against SIP and in favor

   7   ofthe Fund.
                 9.         On July 30, 2015, the Fund filed a complaint against David Bergstein,
   9   Jerome Swartz, Aaron Grunfeld, and Kiarash Jam in the United States District Court
  10   for the Southern District of Texas. The Fund alleges that those individuals are the
  II   alter egos of SIP and are therefore personally liable for the award entered in New
  12   York.
  13   Dated:               September 9, 2015
                            Nassau, Bahamas
  14

  15                                                              Vincent Kii1g
  16

  17

  18

  19

  20

  21

  22
  23
  24
  25

  26

  27
  28
                                                        2
       5142310003·122J9·13JI' I
